Citation Nr: 0715883	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  04-40 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Daniel D. Ware, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.  This case comes to the Board of Veterans' 
Appeals (Board) from a July 2003 rating decision.  The Board 
remanded the case in May 2006 for further development and a 
supplemental statement of the case was issued in November 
2006.

The issue of entitlement to service connection for bilateral 
hearing loss is reopened as seen below and is further 
addressed in the REMAND portion of the decision below as it 
required further development prior to adjudication.


FINDINGS OF FACT

1.  The RO denied the appellant's claim for entitlement to 
service connection for bilateral hearing loss in a December 
1992 rating decision which the appellant did not appeal 
thereby making the December 1992 rating decision final.

2.  Evidence submitted since the last final disallowance of 
the appellant's claim is neither cumulative nor redundant of 
evidence of record at the time of the last final disallowance 
in December 1992 and is new and material to the appellant's 
claim.


CONCLUSION OF LAW

New and material evidence has been presented since the 
December 1992 final rating decision, and the claim for 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a December 1992 rating decision the RO denied service 
connection for bilateral hearing loss because no evidence was 
submitted to show that the veteran had "a chronic condition 
diagnosed to have been incurred or aggravated by service."  
The appellant was notified of his appellate rights; however, 
did not submit a timely appeal thereby making the decision 
final.

While an unappealed rating decision becomes final, applicable 
law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened upon presentation 
of new and material evidence.  38 U.S.C.A. § 5108; Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Evidence received subsequent to a 
final rating decision is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).

Evidence of record at the time of the last final disallowance 
included the veteran's service medical records which showed 
no complaints of hearing loss in service and VA medical 
records which showed complaints of hearing problems beginning 
in April 1990 but showed no diagnosis of hearing loss.

Evidence received since the last final disallowance includes 
VA treatment records indicating a diagnosis of hearing loss 
in March 1999 and subsequent treatment records indicating 
hearing loss through March 2006.  The VA medical evidence is 
new as it was not of record at the time of the last final 
disallowance and it is material because it relates to an 
unestablished fact necessary to substantiate the claim, that 
of the diagnosis of bilateral hearing loss.  New and material 
evidence having been submitted, the appellant's claim for 
entitlement to service connection for bilateral hearing loss 
is reopened.  The claim requires further development prior to 
adjudication and is therefore remanded back to the RO as is 
detailed below.  


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for bilateral hearing 
loss is reopened.


REMAND

The veteran claims that he has bilateral hearing loss as a 
result of noise exposure in service.  The veteran's service 
medical records show no complaints regarding the veteran's 
bur he has reported excessive noise exposure during service 
and problems with the pressure in his ears while 
participating in parachute jumps during military service.  
The veteran was diagnosed with bilateral hearing loss in 
March 1999 and continues to seek treatment for hearing loss 
as recently as March 2006.  No complete audiograms are listed 
in the veteran's VA treatment records in the claims file and, 
as such, no determination can be made as to whether the 
veteran has bilateral hearing loss as defined by 38 C.F.R. 
§ 3.385 (2006).  Also, the veteran claimed two sources of 
noise exposure in a March 1999 VA treatment note, the first 
being airplane engine noise in service and the second being 
chipping guns after service.  No opinion is made in the 
claims file as to whether the veteran's current diagnosed 
bilateral hearing loss is at least as likely as not related 
to noise exposure in service.  As a result of the foregoing, 
a VA examination is necessary in order to determine the 
nature and etiology of the veteran's bilateral hearing loss 
prior to adjudication.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Schedule the veteran for a VA 
audiological examination to determine the 
nature and etiology of his bilateral 
hearing loss.  Have the examiner review 
the claims file in conjunction with the 
examination and make a note of such review 
in the examination report.  Have the 
examiner conduct all necessary tests, 
including an audiogram, and ask the 
veteran for a detailed history of noise 
exposure in service and after service and 
put all results in the examination report.  
Afterwards, have the examiner answer the 
following question:  Is the veteran's 
bilateral hearing loss at least as likely 
as not related to service?

2.  Review the examination report and 
return it for revision if it is 
incomplete.

3.  Thereafter, readjudicate the claim on 
appeal.  If the claim remains denied, 
issue the veteran a supplemental statement 
of the case and allow an appropriate 
period for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


